Citation Nr: 1644209	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  14-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a heart disability, including an arrhythmia, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972 with follow on service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 and February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2016 the Veteran testified at a Board video-conference hearing and a copy of that transcript is of record. 

At the August 2016 Board hearing, the Veteran requested an additional 60 days to submit lay statements from his siblings regarding his bilateral hearing loss claim.  Later that same month, the Veteran submitted such statements to the Board.  In light of the discussion on the record at the August 2016 Board hearing regarding the submission of such statements and request for the Board to review such in the first instance, the Board finds that review of these statements by the RO in the first instance has been waived.  Accordingly, the Board shall review these statements in its adjudication of the matters at hand.   

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The issues of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative medical evidence of record has not shown that the Veteran's currently diagnosed arrhythmia is related to military service, to include exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, including an arrhythmia, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  The notice requirements were accomplished in a letter dated in October 2011.  This letter amply apprised the Veteran of the information and evidence needed to prevail on his claims for service connection for a heart disability.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  In addition, he was afforded a comprehensive cardiovascular VA examination.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of the determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

In addition to the documentary evidence, the Veteran testified regarding his claim for service connection for a heart disability before the undersigned Veterans Law Judge during an August 2016 Board hearing.  During that hearing the Veteran was assisted by an accredited Veterans of Foreign Wars of the United States representative.  His representative, and the Veterans Law Judge, asked questions to ascertain the onset of the Veteran's symptoms and whether there was a relationship to any incident of service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103 (c)(2) have been met. 

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d). 

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular disease if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2015). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 (b). 

Facts 

The Veteran contends that he currently suffers from a heart disability that is a result of his military service.  In particular, the Veteran has stated that he believes that his disability is related to exposure to Agent Orange while serving in Vietnam.

A review of the Veteran's service personnel records reveals that he did have service in Vietnam in 1971.

A review of the Veteran's service treatment records is negative for any discussion of complaints, treatment, or diagnosis of any cardiovascular issues.  A review of the Veteran's post-service Army Reserves treatment records is also negative for any discussion of complaints, treatment, or diagnosis of any cardiovascular issues.

A review of the Veteran's post-service outpatient treatment records reveals that the 
Veteran was first seen in March 2004 for complaints of left-sided chest pain.  The Veteran was provided with a heart catheterization that showed an absent coronary artery, a small atrial septal defect, and minimal coronary artery disease.

In February 2006, at the VA Medical Center, the Veteran was seen for continuing complaints of chest pain and diagnosed with a congenital anomaly of a coronary vessel.

A stress echocardiogram completed in October 2010 was negative for ischemia.  The Veteran was provided with an additional catheterization.  It was further documented that the Veteran had a congenitally absent right coronary artery.  No obstructive disease was evidenced in the remaining coronary artery. There was also a notation of continuous treatment for paroxysmal atrial fibrillation and syncope.

The Veteran was provided with a  VA examination in December 2011.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the examiner diagnosed the Veteran with supraventricular arrhythmia.  He confirmed the report of the Veteran's catheterization showing a congenitally absent right coronary artery and small atrial septal defect.  A catheterization in
2010 showed a single normal coronary artery.  A chest x-ray from October 2010 was normal and the Veteran's exercise stress test conducted showed he performed a metabolic equivalent level of 11.7.  A holter monitor completed in January 2011 was abnormal showing occasional atrial fibrillation.  The examiner indicated that the Veteran's heart disability does not qualify within the generally accepted medical definition of ischemic heart disease.  Additionally, the examiner opined that the Veteran's supraventricular arrhythmia was etiologically caused by the Veteran's congenitally absent right coronary artery and small atrial septal defect, with no indication that any other pathology was present.

Additional records from Aurora Health Care in 2012 were received and reviewed in association with this appeal.  The records speak to a paroxysmal atrial fibrillation and neurocardiogenic syncope.  It was also cited that the Veteran underwent a dual chamber permanent pacemaker placement in July of 2012.  Because of atrial lead problems, the Veteran underwent replacement of the right atrial lead in August of
2012.  These records also document the fact that the Veteran had a small atrioseptal defect.

The Veteran also submitted an April 2014 letter from the physician who has treated him for his heart disability.  The physician indicated that the Veteran has been treated for many years for syncope, orthostatic hypotension, and atrial fibrillation.  It was further indicated that the Veteran had no family history of heart disease.  The physician then stated, "Given the patient's history and family history, there may be a 50% chance that his condition as (sic) a result of his military service."  No further rationale was provided.




Analysis

Based upon a review of the evidence of record, the Board finds that service connection for a heart disability, to include an arrhythmia, is not warranted.

Turning first to the issue of presumptive service connection, the Board notes that the Veteran does have the requisite service on the landmass of Vietnam during the applicable presumptive period.  38 C.F.R. §§ 3.307 (a)(6)(i).  VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam era and has one of the diseases listed in 38 C.F.R. § 3.309 (e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  3 8 C.F.R. § 3.307 (a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309 (e), See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307 (a)(6)(H). 

However, in this case, the presumption is not for application, as an arrhythmia, as caused by a congenitally absent right coronary artery and small atrial septal defect is not one of the enumerated diseases.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309 (e).  Additionally, based upon the VA examination and VA outpatient treatment record findings, it is also noted that the Veteran's heart disability is not consistent with or considered to be a type of ischemic heart disease, as contemplated for presumptive consideration under 38 C.F.R. § 3.309 (e).  Therefore, no further consideration may be afforded the Veteran under the theory of presumptive service connection due to a lack of an enumerated disease.

The evidence of record does show that the Veteran has a current disability, as he has been variously diagnosed with complications related to an arrhythmia since 2004.  However, the Veteran was not diagnosed with an arrhythmia or any other cardiovascular disability during service, and there is no record of any diagnosed cardiovascular disability in the year after service.  Rather, the crux of the Veteran's claims turns upon a finding of nexus to his presumed exposure to Agent Orange during his service in Vietnam.

The Board finds that the Veteran's claim of any relationship of his currently diagnosed arrhythmia to Agent Orange exposure in Vietnam is not supported by the probative medical evidence of record.  In this regard, the earliest clinical evidence of a heart disability derives from VA medical records dated in 2004; long after the Veteran's 1972 separation from service.  Notably, there is no probative medical evidence that relates the Veteran's heart disability to in-service disease or injury, or Agent Orange exposure.  Rather, the Veteran has only submitted an April 2014 statement from his physician indicating that the Veteran's arrhythmia could be at least 50 percent related to military service.  However, this physician failed to provide any discussion or rationale as to why this is so, or otherwise implicate Agent Orange exposure.  As such, this opinion is afforded low probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  None of the Veteran's other treatment records discuss any type of relationship of the Veteran's arrhythmia to military service. 

On the other hand, according to the December 2011 VA examiner, the medical records, to include a contemporaneous assessment of the Veteran's heart disability recent stress tests and catheterization showed that the Veteran's supraventricular arrhythmia was etiologically caused by the Veteran's congenitally absent right coronary artery and small atrial septal defect.  There was no indication that any other pathology could possibly be responsible for the development of the arrhythmia.  Additionally, this finding is amply supported in the medical treatment records, as it has been continually noted in conjunction with treatment for the Veteran's arrhythmia that he had this congenital defect, thereby contextually indicating that it was the primary cause.  Therefore, it is noted that this 2011 examination report is highly probative evidence against the claim, as it was provided by a competent physician who reviewed the claims file, interviewed the Veteran, and examined him.  Additionally, the finding that the Veteran's condition was caused by a congenital defect is mutually exclusive to a finding that an intercurrent cause during military service could have led to the development of such disability.  Therefore, the VA examiner's rationale is sound as to the issue of precluding the suggestion that herbicide exposure could have led to the development of the currently diagnosed arrhythmia.

The Board notes that service connection is not allowed for a congenital defect or for aggravation of a congenital defect as congenital defects are not considered to be injuries or diseases within the meaning of the statue.  38 C.F.R. § 3.303 (c).  Service connection is possible if a disease or injury is superimposed over the congenital or developmental defect during service and there is a resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90.   

"Congenital defects" are treated differently than "congenital diseases" in the context of VA disability compensation.  A defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); VA Gen. Coins. Prec. 82-90 at p. 2.  More importantly "congenital defects" are excluded from the list of qualified diseases or injuries.  Therefore, VA disability compensation may only be awarded in the event that an additional, service-connected disability is superimposed upon a congenital defect.  Id.  In contrast, "congenital diseases" are directly compensable and VA disability compensation may be awarded if a congenital disease is aggravated by a claimant's military service.  Id.

Here, the Veteran's congenitally absent right coronary artery and small atrial septal defect are clearly defects that have existed for his entire life and are not mere diseases subject to improvement.  Although there is a disease superimposed over the congenital defect, the arrhythmia, such development did not occur during service, as the medical evidence of record shows that the first documented occurrence of such was not until decades after service in 2004.  (The Veteran's serviced treatment records, to include post-service Army Reserves records, are silent for any discussion of it.)  

To the extent that the Veteran himself suggests that his heart disability may be related to his service, there is no indication that he is qualified through specialized education, training, or experience to diagnosis a heart disability or offer an opinion on causation.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiology more particularly, and that he is merely speculating as to whether he has a current heart disability that is etiologically related to military service.  In this regard, he is not competent to provide an etiology opinion for his heart disability, as it requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that his heart disability is etiologically related to military service are lacking in probative value. 

The Board concludes that this record does not support an award of service connection benefits.  There is no showing of the claimed disability in service, or for years after service.  This alone weighs heavily against the claim.  The outpatient records, beginning decades after service, show the Veteran is provided treatment to address his complaints, but that is the obvious purpose of health care providers; to address immediate complaints.  The purpose of treatment is not to determine entitlement to compensation benefits based on military service.  When that question was medically investigated, on the occasion that the Veteran was assessed, the examiner concluded the Veteran did not have a heart disability which was caused by or incurred or aggravated in military service.  Rather it was found to be related to a congenital defect.  This likewise, weighs heavily against the claim. 

The weight of the evidence is consequently against the claim.  Service connection for a heart disability, to include an arrhythmia, must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a heart disability, including an arrhythmia, to include as due to exposure to Agent Orange, is denied.


REMAND

The Board finds that the appellant should be afforded a VA medical opinion to discuss the etiology of the Veteran's claimed bilateral hearing loss.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

Here, the Veteran has not been previously provided with a VA examination for his bilateral hearing loss.  A current disability is shown via his outpatient treatment records, namely an October 2013 audiogram which was used as support for the provision of hearing aids.  The Veteran has further provided evidence of an indication of an in-service injury to his hearing via his August 2016 testimony at the Board hearing, in which he provided that, in conjunction with his duties as a supply man, he was exposed to prolonged loud noise from transport vehicles as well as loud diesel engines that were used to provide power to the supply area.  The Veteran has further provided an indication that the current hearing loss disability may be related to his in-service noise exposure via his August 2016 Board hearing testimony that he began to notice a decrease in his hearing immediately upon returning from service that has continued to present.   The Veteran also provided statements from his siblings that alleged that the Veteran had difficulty hearing, to specifically include hearing the television, upon return from service and that this hearing difficulty had not existed prior to his entry into service.  Despite the aforementioned evidence, however, absent a medical opinion from a competent medical examiner regarding the issue of etiology, such evidence is currently insufficient to decide the claim.

Accordingly, the Veteran must be provided with a VA examination in order to determine the etiology of the Veteran's currently diagnosed bilateral hearing loss, to specifically include consideration of whether the Veteran's claimed in-service noise exposure and description of immediately noticing hearing loss thereafter is consistent with a finding of any nexus.  A complete rationale with citations to relevant medical authority should be included for any opinion expressed.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records the Veteran wants considered should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of any further medical care providers whose records he wants considered in this appeal.  Copies of the identified records should be sought and these efforts appropriately documented.   

2. Provide the Veteran with a VA examination before an appropriate person in order to determine whether his claimed bilateral hearing loss was incurred in service. The claims file should be made available to and be reviewed by the examiner. 

The examiner should consider the Veteran's lay statements and statements from his siblings regarding allegations of exposure to loud noises via transport and generator engines during service as well as noticing difficulty hearing immediately upon leaving service.  Any post service noise exposure also should be considered.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral hearing loss was due to service, to specifically include consideration of the Veteran's allegations of exposure to acoustic trauma.  

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. After completing the above action, the claim should be re-adjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


